 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JASON WARD,                                          Case No.: 21cv0364 DMS (AHG)
12                                       Plaintiff,
                                                          ORDER (1) GRANTING
13   v.                                                   PLAINTIFF’S MOTION TO
                                                          PROCEED IN FORMA PAUPERIS
14   STATE OF CALIFORNIA,
                                                          AND (2) DISMISSING COMPLAINT
15                                     Defendant.         WITHOUT PREJUDICE FOR
                                                          FAILING TO STATE A CLAIM
16
                                                          UPON WHICH RELIEF CAN BE
17                                                        GRANTED PURSUANT TO 28 U.S.C.
                                                          § 1915(e)(2)(B)(ii)
18
19
20         Plaintiff, a non-prisoner proceeding pro se, has submitted a Complaint along with a
21   request to proceed In Forma Pauperis and a request for appointment of counsel.
22   Motion to Proceed IFP
23         All parties instituting any civil action, suit or proceeding in a district court of the
24   United States, except an application for writ of habeas corpus, must pay a filing fee of
25   $402. See 28 U.S.C. § 1914(a); Civil Local Rule 4.5. An action may proceed despite a
26   plaintiff’s failure to prepay the entire fee only if the plaintiff is granted leave to proceed
27   IFP pursuant to 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th
28   Cir. 1999). This Court finds Plaintiff’s affidavit of assets is sufficient to show he is unable

                                                      1
                                                                                  21cv0364 DMS (AHG)
 1   to pay the fees or post securities required to maintain this action. See Civil Local Rule
 2   3.2(d). Accordingly, the Court GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28
 3   U.S.C. § 1915(a).
 4   Sua Sponte Screening per 28 U.S.C. § 1915(e)(2)
 5         Notwithstanding payment of any filing fee or portion thereof, a complaint filed by
 6   any person proceeding IFP pursuant to 28 U.S.C. § 1915(a) is subject to a mandatory and
 7   sua sponte review and dismissal by the court to the extent it is frivolous, malicious, fails to
 8   state a claim upon which relief may be granted, or seeks monetary relief from a defendant
 9   immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Calhoun v. Stahl, 254 F.3d 845, 845
10   (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to
11   prisoners.”); Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc). Prior to
12   its amendment by the Prison Litigation Reform Act, the former 28 U.S.C. § 1915(d)
13   permitted sua sponte dismissal of only frivolous and malicious claims. Id. at 1130. The
14   newly enacted 28 U.S.C. § 1915(e)(2), however, mandates that the court reviewing a
15   complaint filed pursuant to the IFP provisions of section 1915 make and rule on its own
16   motion to dismiss before directing that the complaint be served by the U.S. Marshal
17   pursuant to Fed. R. Civ. P. 4(c)(2). Lopez, 203 F.3d 1127 (“[S]ection 1915(e) not only
18   permits, but requires a district court to dismiss an in forma pauperis complaint that fails to
19   state a claim.”); see also Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (noting
20   the “the language of § 1915(e)(2)(B)(ii) parallels the language of Federal Rule of Civil
21   Procedure 12(b)(6).”).
22         Here, Plaintiff complains that the State of California is (1) forcing him to make child
23   support payments to the mother of his child, (2) violating his “civil rights to be a father to
24   [his] son and probably [his] daughter[,]” (3) refusing to allow him to have a paternity test
25   for another child, and (4) refusing to protect him from the mother of his child. To the
26   extent Plaintiff is attempting to allege a constitutional claim against the State of California,
27   which is the only named Defendant in this case, any such claim is barred by the Eleventh
28   Amendment. Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 120 (1984).

                                                    2
                                                                                   21cv0364 DMS (AHG)
 1   Conclusion and Order
 2           In light of the above, Plaintiff’s Motion to Proceed IFP is GRANTED and the
 3   Complaint is DISMISSED without prejudice for failure to state a claim.1
 4           IT IS SO ORDERED.
 5   Dated: May 21, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1
         In light of this ruling, Plaintiff’s request for appointment of counsel is denied.

                                                     3
                                                                                    21cv0364 DMS (AHG)
